Name: Council Regulation (EEC) No 1296/79 of 25 June 1979 fixing, for the 1979/80 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable at these centres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 79 Official Journal of the European Communities No L 162/ 15 COUNCIL REGULATION (EEC) No 1296/79 of 25 June 1979 fixing, for the 1979/80 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable at these centres fixed at a level permitting seed to move freely within the Community, under natural conditions of price formation and in accordance with the needs of the market ; whereas, to that end, intervention prices should be fixed so that the differences between them correspond to the price differences to be expected in the case of a normal harvest ; Whereas the experience gained during the 1978/79 marketing year has shown that the main intervention centres for colza, rape and sunflower seeds adopted during that marketing year should be retained for the 1979/80 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular the first subparagraph of Article 22 (2) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 22 (2) of Regula ­ tion No 136/66/EEC, the main intervention centres for colza, rape and sunflower seed , and the derived intervention prices applicable thereto, must be fixed for the 1979/80 marketing year ; Whereas the places with the largest markets situated in the main production areas should be taken as the main intervention centres ; whereas, to ensure an appropriate price level for Community seed in deficit areas, the most representative places for the processing of seeds should also be used , as well as places situated outside production areas which are representative as regards internal trade and export of seed ; Whereas, in accordance with Article 24 of Regulation No 136/66/EEC, derived intervention prices must be HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the main interven ­ tion centres for colza, rape and sunflower seed and the derived intervention prices applicable in these centres shall be those shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1979 for colza and rape seed, and on 1 September 1979 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2 ) OJ No L 185, 7.7 . 1978 , p. 1 . No L 162/ 16 Official Journal of the European Communities 30 . 6 . 79 ANNEX MAIN INTERVENTION CENTRES AND DERIVED INTERVENTION PRICES APPLI ­ CABLE IN THESE CENTRES A. For colza and rape seed Centres Intervention price in ECU per 100 kgof standard/quality seed Antwerp Arhus Copenhagen Dusseldorf Hamburg Mannheim Regensburg Bordeaux Bourges Chalons-sur-Marne Chartres Chateauroux Dijon Dunkerque Gennevilliers La Pallice Le Pouzin Lyon Rouen Sete Strasbourg Dublin Genoa Rotterdam Hull Liverpool Tilbury 35.24 34.68 34-68 35.24 35-31 3506 33.30 34-38 33.85 34.29 34.36 33.77 33.85 35-12 34.73 33.85 33-43 33.43 35-12 33-66 34-64 34-39 35-36 35-36 35-36 35-36 35-36 B. For sunflower seed Bordeaux Bourges Dijon La Pallice Le Pouzin Rouen Strasbourg Genoa Grosseto Siena Perugia Macerata Campobasso Foggia 36-95 36-23 36.23 36-23 36.69 37-39 37.41 38.51 37-60 37.89 37-60 37-35 37.01 36.92